Citation Nr: 0519514	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an eye injury.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a mouth injury with dental trauma.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a facial injury with jaw trauma.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for rheumatic fever.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for mitral valve prolapse.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia.

7.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for PTSD.

8.  Entitlement to an increased evaluation for a deviated 
septum, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971.  These issues are on appeal from a decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The issues of entitlement to an increased evaluation for a 
deviated septum, and entitlement to service connection for 
PTSD on a de novo basis, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A December 1994 decision by the RO, which denied service 
connection for an eye injury, was not appealed.

2.  The evidence added to the record since the December 1994 
RO decision, which denied service connection for an eye 
injury, is cumulative and redundant and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  A December 1982 decision by the Board denied service 
connection for a mouth injury with dental trauma.

4.  The evidence added to the record since the December 1982 
Board decision, which denied service connection for a mouth 
injury with dental trauma, is cumulative and redundant and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

5.  An April 1987 decision by the RO, which denied service 
connection for a face injury with jaw trauma, was not 
appealed.

6.  The evidence added to the record since the April 1987 RO 
decision, which denied service connection for a face injury 
with jaw trauma, is cumulative and redundant and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

7.  A December 1982 decision by the Board denied service 
connection for rheumatic fever.

8.  The evidence added to the record since the December 1982 
Board decision, which denied service connection for rheumatic 
fever, is cumulative and redundant and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

9.  A December 1994 decision by the RO, which denied service 
connection for mitral valve prolapse, was not appealed.

10.  The evidence added to the record since the December 1994 
RO decision, which denied service connection for mitral valve 
prolapse, is cumulative and redundant and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

11.  A December 1994 decision by the RO, which denied service 
connection for schizophrenia, was not appealed.

12.  The evidence added to the record since the December 1994 
RO decision, which denied service connection for 
schizophrenia, is cumulative and redundant and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

13.  A December 1994 decision by the RO, which denied service 
connection for PTSD, was not appealed.

14.  The evidence added to the record since the December 1994 
RO decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for PTSD.


CONCLUSION OF LAW

1.  The December 1994 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for an 
eye injury, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The additional evidence received since the December 1994 
RO rating decision is not new and material, and the veteran's 
claim of entitlement to service connection for an eye injury 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2000).

3.  The December 1982 decision of the Board, which denied 
service connection for a mouth injury with dental trauma, is 
final.  38 U.S.C.A. §  7104 (West 2002).

4.  The evidence received since the December 1982 Board 
decision, which denied service connection for a mouth injury 
with dental trauma, is not new and material and the 
requirements to reopen the veteran's claim of entitlement to 
service connection for a mouth injury with dental trauma have 
not been met.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 
3.156 (2000).

5.  The April 1987 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
face injury with jaw trauma, is final.  38 U.S.C.A. § 7105 
(West 2002).

6.  The additional evidence received since the April 1987 RO 
rating decision is not new and material, and the veteran's 
claim of entitlement to service connection for a face injury 
with jaw trauma is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2000).

7.  The December 1982 decision of the Board, which denied 
service connection for rheumatic fever, is final.  38 
U.S.C.A. § 7104 (West 2002).

8.  The evidence received since the December 1982 Board 
decision, which denied service connection for rheumatic 
fever, is not new and material and the requirements to reopen 
the veteran's claim of entitlement to service connection for 
a rheumatic fever have not been met.  38 U.S.C.A. § , 7104 
(West 2002); 38 C.F.R. § 3.156 (2000).

9.  The December 1994 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for 
mitral valve prolapse, is final.  38 U.S.C.A. § 7105 (West 
2002).

10.  The additional evidence received since the December 1994 
RO rating decision is not new and material, and the veteran's 
claim of entitlement to service connection for mitral valve 
prolapse is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2000).

11.  The December 1994 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for 
schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2002).

12.  The additional evidence received since the December 1994 
RO rating decision is not new and material, and the veteran's 
claim of entitlement to service connection for schizophrenia 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2000).

13.  The December 1994 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for 
PTSD, is final.  38 U.S.C.A. § 7105 (West 2002).

14.  The additional evidence received since the December 1994 
RO rating decision is new and material, and the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). The regulatory changes 
for 3.156(a) (new and material claims) apply to claims filed 
on or after August 29, 2001 and are not applicable in the 
present case.

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims for service connection.  The veteran 
was provided with a copy of the rating decision noted above, 
a statement of the case dated January February 2003, and VCAA 
letters dated August 2001 and January 2002.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  He was also informed of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran has received several VA examinations 
during the course of this appeal, and a hearing at the RO.  

The Board notes the veteran was not was informed of the VCAA 
subsequent to the appealed rating action in violation of the 
VCAA and he has not been specifically informed to furnish 
copies of any pertinent evidence in his possession not 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background

The veteran's report of entrance examination, dated February 
1967, was negative for any abnormal findings.  The veteran's 
vision was normal.  The veteran's report of medical history 
from that time noted a history of rheumatic fever when he was 
eight, with swollen joints, with no cardiac residuals.  The 
service medical records show no complaint or findings 
relative to a psychiatric disorder.  An April 1967 report of 
rheumatic fever history indicates that the veteran had taken 
prophylactic medication to the present for his history of 
rheumatic fever.  Several further treatment records show the 
veteran continued to take prophylactic medication.  The 
veteran was again found to have no cardiac disease.  In 
February 1968, the veteran was noted to have hematuria of 
unknown causes.

A July 1968 treatment record indicated that the veteran was 
treated for superficial lacerations of the mucous membrane of 
the lower lip, which showed discoloration and swelling.  He 
also had a laceration in the left mid-chin.  

The veteran was seen in July 1968 with complaints of being 
unable to see well.  He was diagnosed with myopia at that 
time, and seen periodically throughout service for refractive 
error.  He continued to complain of right eye pain and a halo 
at night in February 1969.  The eye examination was normal. 

September 1968 chest x-rays showed straightening of the left 
cardiac margin, which was found to be of equivocal 
significance.  Impression was of probably normal chest 
examination.  An electrocardiogram conducted in October 1968 
was normal. Possible rheumatic fever was noted the following 
day.  

A November 1968 service record indicates that the veteran 
struck a door with his nose one week ago, and had some 
difficulty with breathing since then.  X-rays showed no 
fracture.

He was seen at the dispensary in December 1968 complaining of 
seeing a blue halo in normal lights at night.  An early March 
1969 service medical record noted blockage in the right 
nostril that was attributed to a deviated nasal septum.  A 
March 1969 eye examination was normal except for myopia.

A May 1969 record indicates that the veteran injured his nose 
in February 1969, and since that time had trouble breathing 
through the right nasal passage.  He underwent surgical 
repair of the deflection of the nasal septum in May 1969.  
The hospital clinical cover sheet indicates that the veteran 
sustained an injury to his nose off base, the nature of which 
was not disclosed.  

The veteran was evaluated for rheumatic heart disease in 
August 1969.  The impression was no evidence of rheumatic 
heart disease.

The January 1971 seperation examination showed that distant 
vision in the right eye was 20/30 correctable to 20/20 and in 
the left eye 20/40 correctable to 20/20.  Uncorrected near 
vision was 20/20, bilaterally.  The remainder of the 
examination clinically evaluated all systems as normal.  A 
chest x-ray was negative.  Likewise, the veteran's January 
1971 report of medical history is negative for any problems 
or disabilities other than defective vision.

The service dental records show extensive treatment for 
carries and gum disease.   Treatment was also rendered for a 
fracture of tooth number 9.  The veteran's dental records 
show no dental trauma other than to tooth number 9.  

A rating decision dated October 1971 denied service 
connection for defective vision.  The RO determined that the 
veteran's defective vision was due to a refractive error, 
which is considered a constitutional or developmental 
abnormality, and not a disability for which service 
connection can be granted.  The veteran was notified of this 
decision and his appellate rights.  The veteran did not 
perfect an appeal.  Accordingly, the October 1971 RO decision 
is final.  38 U.S.C.A. § 7105.

Received in October 1972 was the veteran's claim for head and 
facial injuries sustained in an automobile accident during 
active duty.

Private medical records dated June 1975 show that the veteran 
was involved in an automobile accident at that time, 
sustaining back injuries.  The veteran received treatment at 
private facilities during 1979 and in 1981 for disabilities 
related to his back and spine.  He underwent low back surgery 
in April 1979.  These records note that the veteran was 
tense, anxious, and apprehensive.  A July 1979 VA outpatient 
record showed a blood pressure of 112/70.

In a September 1981 letter to his employer, the veteran 
indicated that he had to resign due to an exacerbation of 
injuries he sustained while on active duty.

The veteran received a VA examination in January 1982.  At 
that time, the veteran reported that he was in an automobile 
accident in service in 1968, and fractured his nose and broke 
off his anterior incisor tooth as a result, and that he had 
pain in his back and neck following this.  He also indicated 
that, in 1975, he was involved in an additional auto 
accident, at which time he was told he had a fracture of the 
lower portion of his cervical vertebra.  He reported that, at 
the present, he had stiffness and pain in his neck.  He 
reported pain in his back and neck with changes of the 
weather and prolonged standing.  He reported having surgery 
in March 1979 for removal of a degenerative disc in the L5/S1 
area.  He also reported that the tooth that was broken in 
service was replaced with a pivot, and that he had no 
complaints about that at the present, and also that his nose 
has healed well.  

The veteran was diagnosed with a compressed fracture of the 
body of the C6 vertebrae, postoperative laminectomy of L5-S1, 
history of fracture of the nasal bones well healed, and 
history of chip fracture in one of the anterior incisor teeth 
which had been replaced with a pivot and looked perfectly 
normal.

A VA general medical examination showed no findings 
indicative of heart disease.  An evaluation of the face, and 
head showed no abnormality.  An examination of the eyes 
showed distant vision of 20/100 correctable to 20/20.  An 
evaluation of his psychiatric condition showed that he was 
intelligent with periods of hostility with aggressive 
outbursts quickly controlled.  He was oriented in time, place 
and person.  An EKG was within normal limits.  The diagnoses 
included history of rheumatic fever ages 7 and 19 and myopia, 
corrected.  A March 1982 echocardiogram was normal.

In January 1982 the RO granted service connection for dental 
trauma to tooth number 9.

In March 1982 the RO granted service connection for a 
deviated septum at a noncompensable level, based on the 
results of a VA examination, which showed no more than minor 
interference with breathing space.  The non-compensable 
rating has remained in effect since that time.

A hearing was conducted at the RO in June 1982.  A copy of 
the transcript is of record.

A December 1982 Board decision denied veteran service 
connection for a mouth injury, rheumatic fever, and an eye 
disorder.  The veteran was denied service connection for a 
mouth injury at that time because there was no evidence 
presented of a current mouth disorder, and no evidence to 
indicate that the veteran's superficial lip lacerations could 
have resulted in a residual disability.  The veteran's claim 
for rheumatic fever was denied because there was no 
indication of a confirmed diagnosis of rheumatic fever in 
service, nor were there manifestations of cardiac pathology 
supportive of a diagnosis of rheumatic heart disease.  It was 
found that new and material evidence had not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an eye disorder, since evidence submitted 
since the veteran's previous denial in October 1971 continued 
to show no more than refractive error, which is considered a 
constitutional or developmental disability.  This decision is 
final.  38 U.S.C.A. § 7104 (West 2002).

The veteran received treatment at private facilities during 
1986 for various disorders.  A January 1986 chest x-ray 
showed no abnormality of the heart.  January 1986 impressions 
included conversion symptoms.  

A May 1986 rating decision found new and material evidence 
had not been submitted sufficient to reopen claims of 
entitlement to a mouth injury, rheumatic fever, and myopia.  
These claims were not reopened because no new evidence 
addressing any of these three claims had been received, since 
the previous final Board denial.  The veteran was notified of 
this decision and his appellate rights.  He did not appeal 
this decision which is final.  38 U.S.C.A.§ 7105 (West 2002).

Subsequently received were private medical records covering 
treatment beginning 1982 primarily for musculoskeletal 
problems.  These records show the veteran was injured in an 
automobile accident in July 1986.  At that time he sustained 
injuries to his head, including a laceration of the forehead.  
When evaluated in October 1986, his complaints included pain 
in the right temporomandibular joint.  

In April 1987, the RO denied service connection for a facial 
injury, finding that service medical records did not support 
service connection for an injury to his face.   The RO 
further found that new and material evidence had not been 
submitted sufficient to reopen claims for a mouth injury, 
rheumatic fever, and an eye injury, since none of the 
evidence received since the last denial of these claims 
related to these disabilities.  The veteran was notified of 
this decision and of his appellate rights.  He did not 
perfect an appeal.  Accordingly this decision is final.  
38 U.S.C.A. § 7105.

The record reflects that the veteran received routine dental 
treatment from 1993 to 2000 at a private facility.

A private medical report dated March 1993 indicates that the 
veteran reported that he was in an accident three years ago 
in which he sustained an explosion injury with multiple glass 
fragments exploding into his face while riding a bicycle.  
The examiner at that time noted no evidence of an injury, or 
foreign bodies in the nose.  She did note a marked deviation 
of the septum from previous trauma.

An April 1993 private treatment record indicates that the 
veteran reported pain and clicking in his jaw and temple, 
which he related, in part, to being assaulted by bouncers and 
bartenders in service.

A November 1993 private treatment record indicates that the 
veteran was seen with complaints of recurrent nosebleeds.  
There was no active bleeding noted on examination.  The 
veteran was recommended to use saline nasal mist, and 
Vaseline.

The veteran received treatment at a VA facility from 1991 to 
1994 for psychiatric complaints, nasal obstruction and 
temporomandibular joint syndrome.

An October 1994 letter from a private physician indicates 
that the veteran had been under his care since 1993 for 
schizophrenia, which the physician indicated started in the 
veteran's 20s, when he was in the service.  The physician 
indicated that the veteran has had many mishaps and accidents 
as a result of his illness, and even shows some signs of post 
traumatic stress disorder.  The physician stated that the 
veteran's schizophrenia was his major illness.

In December 1994, the RO denied service connection for an eye 
injury, mitral valve prolapse (rheumatic fever), PTSD, and 
schizophrenia.  At that time it was determined that there was 
no confirmed diagnosis of PTSD and that schizophrenia was not 
shown until recently.  The RO also determined in effect that 
new and material evidence had not been submitted to reopen 
the remaining claims.  The veteran was notified of this 
decision and of his appellate rights.  He did not perfect an 
appeal.  Accordingly this decision is final.  38 U.S.C.A. 
§ 7105.

Private medical records from April 1999 indicate that the 
veteran was treated for chronic psychiatric symptoms.

In December 1999, the veteran filed to reopen his claims for 
service connection for eye injury, a mouth injury, including 
teeth traumatization and TMJ, rheumatic fever, mitral valve 
prolapse, and mental illness.  The veteran also filed an 
increased rating claim for the residuals of his service 
connected deviated septum.

A VA examination was conducted in May 2000.  At that time, 
the veteran reported his nose had been injured in a bar fight 
in service.  He stated that since that time, he has had 
difficulty breathing.  He also reported that he had 
temporomandibular joint syndrome (TMJ) as a result of the 
altercation.  Upon examination, when asked to breathe through 
his nose, the veteran did not have any significant 
difficulty.  The veteran denied any purulent discharge, and 
did not have any significant dyspnea on breathing through the 
nose or throat, either at rest or on exertion.  He reported a 
history of asthma and had occasional wheezing and coughing as 
a result.  The veteran related his difficulty in breathing to 
his asthma.  He had a history of allergies.  He stated that 
when the allergies were gone his nasal obstruction became an 
issue.  When asked to specifically delineate his nasal 
symptoms he stated that his nose felt dry and that he 
occasionally had mild obstructive symptoms.  He denied sinus 
pain, pressure, headache, or purulent discharge.  He did 
mention that he occasionally got migraines, however these 
were usually not treated with the typical protocol for 
sinusitis, and tended to relieve on their own.

Upon examination, the veteran was noted to have a deviated 
nasal septum, slowly to the right.  The examiner judged this 
to be a 10% to 15% occlusion on the left side.  There was no 
obstruction.  The veteran appeared to have had nasal bone 
osteotomies performed.  These were high osteotomies with a 
resultant step off  defect.  The examiner indicated that this 
defect should be only cosmetic in nature, as high osteotomies 
if anything would overly protect the internal nasal valve and 
not lead to compromise.  Nevertheless the osteotomies were 
found to be not cosmetically appropriate.  The veteran was 
also noted to have TMJ with severe clicking and popping with 
opening of the mouth.  Bimanual palpation of the TM joint 
revealed bilateral condylar displacement of the joint with a 
wide opening.  The veteran had a one plus occlusion.  The 
examiner indicated that the veteran appeared to have a 
problem with nasal obstruction.  He indicated that this most 
likely was a combination of the veteran's deviation to the 
right, as well as his underlying problem with allergies.  The 
examiner reported that he did not note any significant 
difficulty with the veteran's breathing on examination, 
despite the veteran's mild septal deviation.  The examiner 
diagnosed the veteran with mild septal deviation to the 
right, high riding lateral osteotomies, and TMJ disease.  The 
examiner stated that he could not comment as to what extent, 
if any, of this is attributable to the veterans reported 
barroom fight in 1968.

The veteran received treatment at a VA facility for various 
problems during 2001. The veteran was seen in April 2001 with 
a diagnosis of bilateral ocular irritation, questionable 
conjunctivitis.  Upon examination in the eye clinic, the 
veteran was diagnosed with staph blepharoconjunctivitis in 
both eyes, as well as dry eye syndrome, and prescribed 
medication.

A July 2001 VA outpatient treatment record noted that the 
veteran reported having a history of PTSD, and had just been 
hospitalized after falling off a cliff while hiking.  The 
veteran was noted to report several symptoms consistent with 
major depressive episode, including neurovegetative symptoms 
and suicidal ideation.  The examiner indicated that, given 
the veteran's tangential thought process, perservation, odd 
thinking, mild delusions, and apparent social isolation, a 
suspicion might be raised as to whether the veteran suffered 
from a mild psychotic disorder or an organic brain disorder.  
The veteran was diagnosed at that time with PTSD, major 
depressive disorder, moderate/severe, rule out psychotic 
features, rule out schizophrenia, and admitted for 
hospitalization.  The next day, upon admission, based on a 
further assessment, the veteran was diagnosed with a history 
of PTSD, now presenting as highly disorganized and paranoid.  
The veteran was noted to describe a pattern of deliberate 
high-risk behavior in the context of increasing depression.  
Further comprehensive psychiatric evaluation during that 
hospitalization diagnosed the veteran with PTSD, major 
depressive disorder, moderate/severe, rule out psychotic 
features, rule out paranoid disorder.  He was hospitalized 
for treatment for several days at this time.  The discharge 
summary from his hospitalization gave the veteran a final 
diagnosis of delusional disorder, persecutory type, and 
proposed to rule out schizophrenia.  The veteran was seen 
numerous times subsequent to this for treatment of his 
symptomatology.

The veteran was hospitalized for approximately a week in July 
2001.  At that time, the veteran reported that he was "at 
the end of his rope" regarding a number of issues, 
particularly relating to service connection.  He reported 
suffering multiple injuries in service for which he felt he 
was never properly compensated.  He specifically reported an 
incident in which he was beaten up by bar bouncers while 
trying to help out another service person, thereby sustaining 
a broken nose, rib fractures, and TMJ problems.  He also 
reported suffering a back injury in service lifting desks.  
He also reported experiencing several stressors related to 
his family situation.  The veteran's prior social history was 
noted.  Upon examination, the veteran was very polite and 
cooperative with the interviewer.  He made appropriate eye 
contact.  He demonstrated no psychomotor agitation, but was 
very animated while talking and using gestures to recount 
past history.  His speech was slightly fast ranging from a 
normal volume to loud when he was angry.  Affect was labile, 
ranging from tearful to angry.  Thought form was 
circumstantial, showing perservations regarding unfair 
treatment by the VA system.  Thought content was full of 
ruminations regarding service connection.  He had a probable 
delusion regarding unfair treatment by the VA.  He reported 
flashbacks regarding a bar fight, but currently denied 
suicidal or homicidal ideation.  Cognition and orientation 
was normal.  Judgment was fair and insight was poor.  The 
veteran was noted to improve during the course of his 
hospital stay.

July 2001 VA outpatient treatment reports indicated that the 
veteran was seen for refractive error and occasional symptoms 
of blepharitis.  The veteran has been seen periodically for 
both refractive error and blepharitis since that time.

In August 2001, the veteran filed to reopen a claim of 
entitlement to service connection for PTSD.

A statement from the veteran's father dated September 2001 is 
of record,  It indicated that the veteran was in a fight in 
service which caused multiple injuries, had a recurrence of 
rheumatic fever in service, and sprained his back in service 
lifting heavy objects.  He also indicated that he noticed a 
drastic change in the veteran's personality after he returned 
from the service.

The veteran was again hospitalized by the VA in September 
2001 for psychiatric treatment.  Diagnoses at that time were 
PTSD, rule out delusional disorder, persecutory type, and 
rule out schizoaffective disorder.

A November 2001 VA outpatient treatment record noted that the 
veteran had a diagnosis of probable organic brain syndrome, 
and PTSD and atypical psychosis diagnoses were proposed to be 
ruled out.  The veteran was eventually discharged for being 
noncompliant with medical advice.

A January 2002 outpatient treatment  report contains 
diagnoses of myopic stigmatism right eye and myopia with 
presbyopia and macular drusen, left eye.

A VA treatment note dated February 2002 indicated that the 
veteran reported his history of being involved in a bar fight 
in service.  At that time the veteran was assessed with 
severe chronic PTSD which apparently began in service after 
the veteran was beaten badly.  The examiner indicated that 
the veteran's symptoms were also exacerbated by a 1986 motor 
vehicle accident in which the veteran also suffered traumatic 
brain injury.  The examiner noted that psychiatric symptoms 
attributable to a traumatic brain injury cannot be well 
separated from PTSD symptoms.

The veteran received a hearing at the RO in March 2002.  The 
veteran related the details of a bar fight he alleged, which 
he believed caused his multiple complaints.  It appears that 
the veteran testified that he was involved in two fights in 
service which caused these claimed injuries.

The veteran also submitted several letters from clergy 
members in support of his claims.

A letter from the veteran's wife dated March 2002 indicated 
that she has observed the veteran on a daily basis since 
August 1997.  She stated that the veteran has violent 
nightmares and horrific flashbacks, wakes up frequently 
during the night, and is consequently terribly fatigued.  She 
related this symptomatology to the beating the veteran 
reported having experienced in service.

A letter from the veteran's mother dated March 2002 is of 
record.  In it she states that it is a well-known fact that 
the veteran was traumatized when he acted as a "human 
shield" protecting another veteran while in a fight.  She 
reported that this resulted in the veteran being horrendously 
traumatized with resultant severe shock to his entire system.

A letter from the veteran's brother was received in March 
2002.  At that time, he noted that the veteran had a dramatic 
personality change upon leaving the service.  This brother 
related in detail the specifics of the bar fight in which the 
veteran was involved.  A similar letter was received from the 
veteran's sister.

The report of an eye examination dated May 2002 diagnosed the 
veteran with myopic astigmatism of the right eye, myopia of 
the left eye, presbyopia of both eyes, and macular drusen of 
the left eye.

A statement from a private physician dated May 2002 is of 
record.  It indicated that the veteran was a patient of his 
for about nine months in 1986.  The physician noted that the 
veteran was seen by a number of practitioners regarding his 
psychiatric conditions before seeing the current physician.  
He related that the veteran dated his difficulties from the 
time he was in the service when he was beaten, and sustained 
physical and emotional injuries.  The examiner indicated that 
it was his opinion that the veteran was healthy and well 
adjusted until he was assaulted in service.  The examination 
diagnosed the veteran with chronic severe PTSD, major 
depressive disorder, single episode, severe with psychosis.

Also of record is statement from a fellow serviceman, L.D., 
whom the veteran has reported he was protecting when he was 
injured in a bar fight.  This statement, signed by L.D., is 
dated on January 21, 2003.  L. D. describes in detail the 
fact that he personally witnessed a bar fight in November 
1968 in which the veteran was violently assaulted and 
severely injured.

The veteran received a VA examination for PTSD in August 
2002.  At that time, the examiner noted that the veteran's 
claims file was not available for review, and that his 
present evaluation was based solely on the veteran's self-
report.  The examiner noted that the absence of the  
veteran's claims folder was a significant limitation.  The 
examiner noted that the veteran reported being assaulted by 
bouncers in a bar while in service in November 1960.  The 
examiner noted that the veteran stated that he is currently 
service connected at a noncompensable level for scars and a 
broken nose, which the examiner indicated suggested that 
these injuries were sustained as the veteran described.

The examiner noted that the veteran's description of certain 
aspects of the assault appeared grossly exaggerated.  
Specifically the examiner noted that the veteran reported 
that the bouncers who assaulted him weighed over 450 lbs, and 
that the veteran reported that although this incident 
occurred while he was stationed at Lochbourne Air Force Base, 
he was seen at Wright-Patterson Air Force Base for treatment, 
including surgery on his nose.

The veteran also stated that his distress from the assault 
was compounded by other incidents.  Most notably, the veteran 
reported a serious accident on motor vehicle accident in July 
1986, and noted that he was very compromised by this.  When 
asked about other incidents that have added to his distress, 
the veteran described another incident in which his apartment 
was gassed, which from his description this appeared to have 
been a pest-control intervention, however the veteran claims 
that he suffered with rashes and hair loss due to this.  The 
examiner noted that the veteran's description of this and 
many other events tended to be both vague and exaggerated 
with extensive circumstantiality and over elaboration of 
detail, much of which was not relevant.

The examiner noted that review of medical records contained 
in the veteran's electronic medical record indicated that the 
veteran has had multiple psychiatric evaluations and has 
received numerous diagnoses, including PTSD, delusional 
disorder, major depressive disorder with psychotic features.  
He has been shown on prior examination to be agitated as well 
as circumstantial, perseverative, and tangential, and the 
examiner noted the impression rendered by a VA medical doctor 
and evaluation earlier this year indicated that the veteran 
symptoms were related to the veteran's head trauma in a motor 
vehicle accident of 1986.

With respect to symptoms of PTSD, the veteran described flash 
backs and nightmares, and when asked specifically, stated 
that he has nightmares every night.  He described extremely 
poor sleep in which he could never sleep deeply and woke 
frequently.  He was irritable and agitated on exam, often 
getting up and demonstrating things in the room, particularly 
related to the assault, as well as other events, and he 
described a history of some aggressive behavior and rage 
reactions.

He reported having avoided social interactions in general, 
and was generally mistrusting, and avoided situations which 
were reminiscent of the assaults in the bar.  The examiner 
noted that a previous evaluation earlier in the year had 
described occasional nightmares, as well as hyperarousal 
symptoms such as sleep disturbance and difficulty with 
concentration, as well as a variety of avoidance symptoms.

The veteran denied any current alcohol use though he noted 
alcohol use while in the military.  His description of 
alcohol and the way it may relate to psychiatric illness was 
rather vague with tangential and perhaps avoidant responses 
to questions about this.  The veteran also noted other 
psychiatric symptoms which he attributed to the assault, 
including chronic feelings of victimization and feeling sorry 
for himself.

The examiner noted the veteran's psychosocial and employment 
history.  The veteran noted that he had not worked since he 
had been involved in a motor vehicle accident in 1986.  The 
veteran was noted to be on social security disability for 
both orthopedic and psychiatric troubles apparently stemming 
from this accident.

According to the examiner, the veteran was vacant and 
tangential regarding his psychiatric treatment history though 
he reported having first seen a psychiatrist immediately 
after his assault while still in the service in 1968.  The 
veteran also reported having been seen by several private 
psychiatrists after separation from service.  The examiner 
indicated that it was difficult to discern from the veteran 
the extent to which his psychiatric history dated from the 
motor vehicle accident, or prior thereto.

On examination the veteran's affect was somewhat restricted 
and tense.  He was agitated through most of the interview and 
got up several times to demonstrate various events, including 
things related to the assaults, as well as a confrontation 
with his first wife.  He described his mood as very 
depressed.  His thought process was tangential and 
circumstantial with over elaboration of the relevant detail.  
His speech was pressured and at times difficult to interpret.  
His thought content was absent for acute delusional content 
for the veteran noted that he was extremely paranoid in 1971.  
The medical record from last year documented history of what 
appeared to be paranoid delusions.  The veteran denied 
symptoms of grandiosity.  Denied suicidal ideation or 
homicidal ideation, and denied auditory or visual 
hallucinations, though when asked about auditory 
hallucinations, the veteran described nighttime experiences 
in which he heard sounds related to the assaults and 
subsequent surgery, as well as vivid sounds related to the 
motor vehicle accident in 1986.  Formal cognitive testing was 
not conducted, but his cognition was grossly intact.  His 
insight was poor, but his judgment was fair.  The veteran at 
that time was diagnosed with a psychotic disorder not 
otherwise specified, as well as PTSD, and it was proposed to 
rule out a diagnosis of bipolar disorder.  The veteran's GAF 
was noted to be 40.  The examiner indicated that the veteran 
presented with a complex history apparently adamant that his 
condition is best described as PTSD.  

The veteran referred several times to a VA psychiatrist's 
evaluation from earlier this year indicating a diagnosis of 
PTSD, however, the examiner indicated that the previous 
examiner had attributed much of the veteran's difficulty and 
thought process and communication to the veteran's head 
injury in 1986.  The examiner indicated that without 
historical medical records from this time it was impossible 
to conclude with reasonable medical certainty the exact 
nature and cause of the veteran's present symptoms.  The 
examiner noted that the veteran does describe symptoms 
consistent with PTSD related to the assault in service, 
however the veteran's significant level of social and 
vocational impairment appears to be related more to his 
psychotic disorder and communication difficulties, though it 
is somewhat difficult to fully separate the impact of these 
disorders. 

An addendum to this examination was received on December 
2002.  At that time it was noted that the veteran's claims 
file have been reviewed.  The examiner noted that during the 
veteran's examination August 2002, it was his opinion that 
the veteran suffered from a psychotic disorder as well as 
PTSD, but that the bulk of the veteran's current disability 
was related to factors other than his PTSD.  The examiner 
indicated that it was also determined at that time that his 
PTSD symptoms appeared to be the result of the self-reported 
assault in service as well as a subsequent motor vehicle 
accident.  The examiner noted a sample of several relevant 
items he considered in his review of the claims file 
including statements from the veteran's relatives as well as 
a statement from L.D., as noted above, as well as many 
medical records.  The examiner specifically noted that review 
of the veteran's service medical records revealed no 
independent documentation of an assault or motor vehicle 
accident, and that the RO should review these records 
carefully to be sure.  The examiner concluded that careful 
review of the veteran's claims file suggested a significant 
history of psychotic illness, and casted some doubt on the 
validity of the veteran's self-report.  

The examiner indicated that at present, the current evidence 
did not change his prior impression from the veteran's 
examination August of 2002, the veteran's diagnosis of PTSD, 
as well as a psychotic disorder best described as either 
schizophrenia or schizoaffective disorder.  The examiner 
indicated that the veteran's disability was largely a 
function of this disorder and it is difficult to conclude 
with certainty that his disabling condition was the direct 
result of any experiences while in the military.

Of record is a report of telephone contact dated on January 
28, 2003 between the RO and L.D., who, as noted above, had 
previously submitted a statement indicating that he witnessed 
the veteran being violently assaulted in a bar fight in 
service.  In this report of contact, L.D. reported that he 
could not recall very well the details of the incident the 
veteran has referred to regarding a bar fight, which was 
mentioned in L.D.'s prior statement, but he did recall that 
he did not see anyone hit the veteran, and stated that he had 
never said that he saw anyone hit the veteran.  L.D. recalled 
that he left the bar before the veteran, who was behind him.  
He stated that he never saw anyone hit the veteran, and 
cannot verify that the veteran was beaten by several 
bartenders and bouncers.  He stated that he recalled the 
veteran following him out of the bar, and he recalled the 
veteran touching his face when he came out of a bar, so he 
thought it was possible that the veteran had been hit in the 
face, but again, L.D. stated that he did not witness this.  
He also thought that the veteran did not initially realize he 
was really injured, but felt bad the next day and went to the 
hospital.

A VA echocardiogram report dated February 2003 noted that the 
veteran had no marked valvular abnormalities.  No Doppler 
abnormalities were found.  Hypertensive heart disease was 
suggested. 


Analysis

As noted above, the Board and the RO have previously denied 
the veteran's claims of service connection for an eye 
disability, a mouth injury with dental trauma, a face injury 
with jaw trauma, rheumatic fever, mitral valve prolapse, 
schizophrenia, and PTSD.  Governing statutory and regulatory 
provisions stipulate that both unappealed rating decisions 
and decisions of the Board are final, and may be reopened 
only upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material. 38 U.S.C.A. § 5108 (West 2002); see also 38 
U.S.C.A. §§ 7104(b) and 7105 (West 2002).  

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."   Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

Finally, the Board points out that in Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court noted "[l]ay assertions 
of medical causation, or in this case, of aggravation of a 
preexisting disease, cannot suffice to reopen a claim under 
38 U.S.C. 5108." 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110, 1131 (West 2002). 

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service. Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service. This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).

Residuals of an Eye Injury

The Board finds that no new and material evidence has been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for an eye injury.  Service 
connection for this disorder was denied in December 1994, as 
no evidence had been presented to indicate that the veteran 
had any eye disability in service, other than refractive 
error.  Under 38 C.F.R. § 3.303(c) (2004), congenital or 
developmental disorders, such as refractive errors, are not 
diseases or injuries for the purpose of VA disability 
compensation.  The new evidence received shows continued 
treatment for refractive error, which as noted above is not a 
disability for which compensation can be granted, and 
treatment for blepharitis and conjunctivitis in 2001 and 
thereafter, and macular drusen, left eye.  However, these 
disorders were not shown during service and there is no 
medical evidence, which relates this disorder to the 
veteran's period of active duty.  

As such the Board finds that new and material evidence has 
not been submitted sufficient to reopen this claim, and the 
veteran's application to reopen a claim of entitlement to 
service connection for an eye disability is denied.

Mouth Injury with Dental Trauma

The Board finds that no new and material evidence has been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for a mouth injury with 
dental trauma.  Initially, the Board notes, as above, that 
the veteran has already been granted service connection for 
dental trauma to tooth number 9, so service connection for 
that tooth is not at issue.  As to the issue of service 
connection for a mouth injury with dental trauma, the Board 
notes that the veteran was denied service connection for this 
issue by a December 1982 Board decision, because there was no 
current evidence of a disability referable to the veteran's 
service.  The veteran's July 1968 laceration in service was 
noted.  However, that laceration was found to be superficial 
and resulting in no current disability.  While newly 
submitted evidence shows continued dental treatment, that 
evidence does not show any mouth or tooth disability related 
to in service trauma.  As the veteran was previously denied 
service connection for a mouth injury with dental trauma 
because the evidence of record did not show a mouth injury 
with dental trauma related to service, and the newly 
submitted evidence of record does not show a mouth injury 
with dental trauma related to service, the Board finds that 
new and material evidence has not been submitted sufficient 
to reopen this claim, and the veteran's application to reopen 
a claim of entitlement to service connection for a mouth 
injury with dental trauma is denied.

Facial Injury with Jaw Trauma

The Board finds that no new and material evidence has been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for a face injury with jaw 
trauma.  The veteran was denied service connection for this 
issue in an April 1987 rating decision because no evidence 
had been submitted which indicated that the veteran incurred 
a facial injury in service other than the injury to his nose, 
resulting in a deviated nasal septum, a disability which is 
service connected.  The new evidence shows complaints of, and 
treatment for temporomandibular joint syndrome.  In May 2000 
a VA examiner stated that he could not comment as to what 
extent, if any, of this is attributable to the veterans 
reported barroom fight in 1968.  There is no evidence of 
record which relates any current findings, including the 
temporomandibular joint syndrome, to service except for the 
veteran's own statements.

As such the Board finds that new and material evidence has 
not been submitted sufficient to reopen this claim, and the 
veteran's application to reopen a claim of entitlement to 
service connection for a face injury with jaw trauma is 
denied.

Rheumatic Fever

The Board finds that no new and material evidence has been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for rheumatic fever.  In 
this regard, the Board notes that the veteran's claim of 
entitlement to service connection for rheumatic fever was 
denied by the Board in December 1982, as there was no 
evidence of record to indicate that the veteran was diagnosed 
with rheumatic fever in service.  It was noted at that time 
that the veteran, upon entry in service, reported a history 
of rheumatic fever when he was eight, with swollen joints, 
with no cardiac residuals.  The veteran was noted to take 
prophylactic medication to prevent a recurrence of rheumatic 
fever, and in October 1968 was diagnosed with possible 
rheumatic fever, but was never definitively diagnosed with 
rheumatic fever in service, and his discharge examination 
dated January 1971 was negative for complaints of, or 
treatment for, any rheumatic fever residuals.  

Evidence submitted since that time does not relate any of the 
veteran's current medical symptomatology to rheumatic fever, 
and in fact the only time the veteran's prior rheumatic fever 
is mentioned in newly submitted records is by way of the 
veteran's history.  As the veteran was previously denied 
service connection for the residuals of rheumatic fever 
because no evidence had been submitted to indicate that the 
veteran had rheumatic fever, or a recurrence thereof, in 
service, and as newly submitted evidence does not indicate 
that the veteran had any recurrence of rheumatic fever in 
service, or even that the veteran currently has any residuals 
of the rheumatic fever he incurred when he was eight, the 
Board finds that new and material evidence has not been 
submitted sufficient to reopen this claim, and the veteran's 
application to reopen a claim of entitlement to service 
connection for rheumatic fever is denied.

Mitral Valve Prolapse

The Board finds that no new and material evidence has been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for mitral valve prolapse.  
In this regard, the Board notes that the veteran was 
previously denied service connection for mitral valve 
prolapse in a December 1994 rating decision, because none of 
the evidence of record indicated that the veteran had a 
mitral valve prolapse.  

The subsequently submitted evidence continues to show that 
the veteran does not have a mitral valve prolapse.  
Specifically, a VA echocardiogram dated February 2003 found 
no valvular abnormalities.  As the veteran was previously 
denied service connection for mitral valve prolapse because 
there was no evidence of record to indicate he had a mitral 
valve prolapse, and as the newly submitted evidence of record 
also does not show that the veteran has a mitral valve 
prolapse, the Board finds that new and material evidence has 
not been submitted sufficient to reopen this claim, and the 
veteran's application to reopen a claim of entitlement to 
service connection for mitral valve prolapse is denied.

Schizophrenia

The Board finds that no new and material evidence has been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for schizophrenia.  The 
veteran was previously denied service connection for 
schizophrenia by a December 1994 rating decision.  That 
decision denied service connection for schizophrenia because, 
although the veteran had been diagnosed with schizophrenia, 
no evidence had been submitted linking this diagnosis to 
service.  

Subsequently submitted medical evidence shows multiple 
psychiatric diagnoses, to include schizophrenia.  However, 
none this submitted evidence links the veteran's diagnosis of 
schizophrenia to service.  

As the veteran was previously denied service connection 
schizophrenia because there was no evidence of record to 
indicate that the veteran's diagnosis of schizophrenia was 
related to service, and as the newly submitted evidence of 
record also does not show that the veteran's schizophrenia is 
related to service, the Board finds that new and material 
evidence has not been submitted sufficient to reopen this 
claim, and the veteran's application to reopen a claim of 
entitlement to service connection for schizophrenia is 
denied.

PTSD

The Board finds that new and material evidence has been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for PTSD.  In this regard, 
the Board notes that the veteran was previously denied 
service connection for PTSD in large part because he did not 
have a valid diagnosis of PTSD.  The recently submitted VA 
treatment records appear to indicate that the veteran does 
have a diagnosis of PTSD.  As such, the Board finds that this 
evidence is new and material, and the claim is reopened.  


ORDER

New and material evidence not having been submitted, the 
veteran's application to  reopen a claim of entitlement to 
service connection for an eye injury is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for a mouth injury with dental trauma is 
denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for a facial injury with jaw trauma is 
denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for rheumatic fever is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for mitral valve prolapse is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for schizophrenia is denied.

New and material evidence having been submitted , the 
veteran's claim of entitlement to service connection for PTSD 
is reopened; to this extent only, the veteran's claim is 
granted.


REMAND

As previously discussed the veteran's claim for service 
connection for PTSD is reopened and any current decision must 
be based on a de novo review of the evidence.  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); (2) medical evidence establishing 
a link between the current symptoms and a stressor in 
service; and (3) credible supporting evidence that the 
claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay statement, alone, 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

As to the veteran's stessor he reported an incident 
apparently in November 1968 in which he was assaulted by bar 
bouncers while trying to help out another service person, 
thereby sustaining multiple injuries.  A corresponding 
service dispensary report, dated in November 1968, indicates 
that the veteran had some difficulty with breathing since he 
struck a door with his nose one week ago.  However, the 
service medical records also indicate that the veteran 
sustained a second injury to his nose in February 1969 which 
resulted in surgical repair.  The circumstances of the injury 
were not recorded.  As such the Board finds that additional 
development in this area is warranted.   

As to the veteran's claim of entitlement to an increased 
evaluation for a deviated septum, currently evaluated as 
noncompensably disabling, the Board notes that the veteran 
was last provided a VA examination for this disability in May 
2000, at which time he was noted to have no more than a 15 
percent occlusion on the left side due to his deviated 
septum.  However, in recently received medical records and 
the veteran's statements, he appears to indicate that he 
feels the severity of his symptomatology has increased since 
that time.  As such, and as the veteran has not had a VA 
examination in over five years, the Board is of the opinion 
that the veteran should be provided a further examination for 
his service connected deviated septum, to assess its current 
level of severity.

1.  The RO should request the veteran to 
provide a description of the 
circumstances concerning the injury to 
his nose, which reportedly occurred in 
February 1969.  

2.  The veteran should be afforded a VA 
examination by an ENT specialist to 
determine the severity of his service-
connected deviated septum.  The claims 
file is to be made available to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies should be undertaken.  The 
examiner is requested to indicated the 
presence of any obstruction and, if yes, 
the percentage of blockage of nasal 
passages.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claims on 
appeal, to include service connection for 
PTSD on a de novo basis.  If any benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case, to include the appropriate law 
and regulations concerning service 
connection, and an opportunity to 
respond.  The case should then be 
returned to the Board, if in order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


